t c memo united_states tax_court eileen m yoel petitioner v commissioner of internal revenue respondent docket no 26319-10l filed date eileen m yoel pro_se jayne m wessels for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended genuine issue exists as to any material fact and that the determination to maintain a notice_of_federal_tax_lien nftl filed under sec_6323 should be sustained petitioner has not responded to the motion despite an order from this court instructing her to do so background at the time the petition was filed petitioner resided in pennsylvania respondent filed the nftl regarding petitioner’s unpaid taxes for the taxable_year sec_2001 sec_2002 and years at issue respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date advising petitioner that a notice_of_federal_tax_lien had been filed with respect to her unpaid liabilities for the years at issue and that she could request a hearing with respondent’s office of appeals petitioner submitted a timely form request for a collection_due_process or equivalent_hearing in which she did not contest the underlying tax_liabilities but instead requested an installment_agreement by letter dated date respondent’s settlement officer acknowledged receipt of petitioner’s collection_due_process cdp hearing request and scheduled a telephone conference for july in the letter the settlement officer requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals so that she could make a decision regarding petitioner’s request for an installment_agreement on date the settlement officer received from petitioner a facsimile requesting a face-to-face hearing in response the settlement officer telephoned petitioner and left a voice mail message stating that before a face-to-face hearing could be scheduled petitioner needed to send the financial information previously requested on date the settlement officer received another letter from petitioner requesting a face-to-face hearing petitioner did not include a completed form 433-a with the letter the settlement officer again telephoned petitioner and left a voice mail message explaining that she had to submit form 433-a before a face-to-face hearing could be scheduled on date the settlement officer made one last attempt to contact petitioner by leaving a voice mail message stating that she had to provide a completed form 433-a by date or her case would be closed petitioner never submitted a completed form 433-a petitioner failed to participate in a conference with the settlement officer and presented no information or documentation to the settlement officer for consideration respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date determining that respondent followed all legal and procedural requirements in the filing of the nftl and that the nftl was appropriate petitioner timely filed a petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a see schlosser v commissioner tcmemo_2007_298 tax ct memo lexis at aff’d 287_fedappx_169 3d cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by her own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to respondent’s motion and has failed to indicate that there is a genuine issue for trial consequently we conclude that there is no issue as to any material fact and that a decision may be rendered as a matter of law sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file an nftl pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the nftl filing see 115_tc_329 if a taxpayer requests a cdp hearing she may raise at that hearing any relevant issue relating to the unpaid tax or the lien sec_6330 relevant issues include possible alternative means of collection such as an installment_agreement sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 petitioner has the burden_of_proof regarding her underlying liabilities see rule a a taxpayer is precluded from disputing an issue including a challenge to the underlying liability which was not properly raised in the cdp hearing see 129_tc_107 petitioner did not raise her underlying tax_liabilities in her request for a cdp hearing in her petition she made no specific allegations or arguments regarding the correctness of the underlying tax_liabilities and she failed to file any response to the motion consequently petitioner’s underlying tax_liabilities are not properly before the court the court reviews administrative determinations by respondent’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 we note that the settlement officer properly based her determination on the factors required by sec_6330 petitioner claims that the settlement officer abused her discretion by not taking into consideration issues petitioner raised in her petition petitioner alleges that the settlement officer improperly denied her request for a face-to-face hearing respondent contends that the settlement officer did not abuse her discretion because petitioner failed to provide the requested necessary financial information a face-to-face hearing is not required under sec_6330 see katz v commissioner t c pincite a proper sec_6330 hearing may occur by telephone conference leineweber v commissioner tcmemo_2004_17 tax ct memo lexis at we have decided that it is not an abuse_of_discretion when the commissioner denies a taxpayer’s face-to-face hearing request if the taxpayer did not provide the required financial information requested by the settlement officer see golditch v commissioner tcmemo_2010_260 tax ct memo lexis at see also stanwyck v commissioner tcmemo_2012_180 tax ct memo lexi sec_181 at an officer does not abuse any discretion by refusing to consider collection alternatives if the taxpayer fails to submit the required and requested financial information petitioner was given multiple opportunities to submit a completed form a but failed to do so we conclude that the settlement officer’s denial of petitioner’s request for a face-to-face hearing was not an abuse_of_discretion in the light of the fact that petitioner failed to provide a completed form 433-a because petitioner failed to submit the requested financial information the settlement officer was unable to accurately ascertain her financial circumstances and consequently could not determine the appropriate installment_agreement terms in the absence of the requested information respondent’s settlement officer did not abuse her discretion in denying petitioner’s request for collection alternatives see wright v commissioner tcmemo_2012_24 tax ct memo lexi sec_25 at also by failing to respond to the motion petitioner waived her right to contest it see rule d lunsford v commissioner t c pincite akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at as a result respondent’s determination is sustained to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
